Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear as to what is meant by “field of view of the laser beam” in lines 5 and 12.  It seems that this should be the field of view of the emission lens since optically, a lens has a field of view to which the laser beam is projected.  Also, lines 10-12 of the claim are not clear since it seems that each photo sensor corresponds to a particular respective portion of the field of view of the emission lens itself, not portions of the laser beam. Clarification is required.
Claims 2-12 are indefinite by virtue of their claim dependency upon indefinite claim 1.
	Claim 13 is indefinite because it is not clear as to what is meant by “field of view of the laser beam” in lines 4 and 11.  It seems that this should be the field of view of the emission lens since optically, a lens has a field of view to which the laser beam is projected.  Also, lines 9-11 of the claim are not clear since it seems that each photo sensor corresponds to a particular respective portion of the field of view of the emission lens itself, not portions of the laser beam. Clarification is required.
Claims 14-21 are indefinite by virtue of their claim dependency upon indefinite claim 13.
	Claim 22 is indefinite because it is not clear as to what is meant by “field of view of the laser beam” in lines 5 and 11.  It seems that this should be the field of view of the emission lens since optically, a lens has a field of view to which the laser beam is projected.  Also, lines 9-11 of the claim are not clear since it seems that each photo sensor corresponds to a particular respective portion of the field of view of the emission lens itself, not portions of the laser beam. Clarification is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose lidar systems and methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878